Exhibit 10.1

 

PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION IN CONNECTION WITH A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

Fourth Amendment to High-Speed Service Agreement

 

This Fourth Amendment (“Amendment 4”) is entered into this 28th day of October,
2013 (“Amendment 4 Effective Date”) by and between EarthLink, Inc., a Delaware
corporation, having an office at 1375 Peachtree Street, Level A, Atlanta,
Georgia 30309 (“EarthLink”) and Time Warner Cable Inc., a Delaware corporation,
having an office at 60 Columbus Circle, New York, NY 10023 (“TWC”), and amends
the High-Speed Service Agreement between EarthLink and TWC dated June 30, 2006
(as amended) (the “Agreement”). All capitalized terms used in this Amendment and
not otherwise defined herein shall have the same meanings set forth in the
Agreement.

 

RECITALS

 

WHEREAS, EarthLink and TWC desire to amend the terms and conditions set forth in
the Agreement to extend the Term by twenty-four (24) months; and

 

WHEREAS, Bright House Networks LLC wishes to initially extend the Term of the
Agreement with respect to Bright House Cable Systems until January 31, 2014,
with an option to extend the Term with respect to Bright House Cable Systems for
the full twenty-four (24) months.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the receipt and sufficiency of which is hereby acknowledged, the Parties,
intending to be legally bound, hereby covenant and agree as follows:

 

1.                                      Term.  Section 8.1 of the Agreement
shall be deleted in its entirety and replaced with the following:

 

“8.1                         Term.

 

Other than Sections 3(a)(ii) and (iii), which shall be effective as of the
Execution Date, the terms and conditions of this Agreement shall be effective as
of November 1, 2006 (the “Effective Date”), and unless earlier terminated as set
forth in this Agreement, shall: (i) with respect to TWC and TWC Cable Systems
other than Bright House Cable Systems, expire on October 31, 2015, and (ii) with
respect to Bright House Networks LLC and Bright House Cable Systems, expire on
January 31, 2014, provided however, that Bright House Networks LLC shall have
the option, exercisable on written notice to EarthLink and TWC no later than
January 17, 2014, to extend the Term of this Agreement as applicable to Bright
House Networks LLC and Bright House Cable Systems, to October 31, 2015.

 

2.                                      BHN Right of Negotiation. The Parties
agree that after the Amendment 4 Effective Date EarthLink may negotiate directly
with BHN regarding the Bright House Cable Systems and that BHN may execute
future amendments to the Agreement that solely affect BHN and the Bright House
Cable Systems.

 

--------------------------------------------------------------------------------


 

3.                                      Modem Rental Fee.  The Parties agree
that they will charge and collect a modem rental fee from Service Subscribers
using modems provided by TWC (a “Modem Fee”).  Within ninety (90) days after the
Amendment 4 Effective Date, the Parties mutually shall agree upon when TWC will
begin charging Service Subscribers such Modem Fee and how the Parties will
communicate the new fee to Service Subscribers. TWC shall bill, collect and
retain                of the Modem Fees collected from Service Subscribers and
shall pay EarthLink                of Modem Fees. The payments of all amounts
due to each Party hereunder shall be in accordance with the payment procedures
set forth in the Agreement.

 

4.                                      Business Services.  Promptly following
the Amendment 4 Effective Date, the parties shall work together in good faith to
develop mutually agreed upon offers and terms and conditions pursuant to which
TWC shall be EarthLink’s “preferred provider” of TWC services that EarthLink
will promote and sell to its business services customers.

 

5.                                      Ratification and Confirmation.  Except
as specifically provided herein, each of the provisions contained in the
Agreement shall remain unchanged, are hereby ratified, confirmed, and remain in
full force and effect in all respects.  This Amendment 4 will be governed by and
construed and enforced under the internal laws of the State of New York, without
regard to principles of conflict of laws.  This Amendment 4 may be executed in
any number of counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.  Signed facsimile
copies of this Amendment 4 will legally bind the Parties to the same extent as
original documents.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment 4 to be executed by
their duly authorized representatives effective on the Amendment 4 Effective
Date.

 

EarthLink, Inc.

 

Time Warner Cable Inc.

 

 

 

By:

/s/ Rolla Huff

 

By:

/s/ Peter Stern

 

 

 

 

 

Name:

Rolla Huff

 

Name:

Peter Stern

 

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

Title:

Executive Vice President

 

 

 

 

 

Date:

October 29, 2013

 

Date:

October 28, 2013

 

2

--------------------------------------------------------------------------------